Case 1:18-cr-00041-DLC Document 452 Filed 12/24/19 Page 1 of 1

KENNETH A. PAUL

ATTORNEY AT LAW

140 Broapway - SuITe 4610
New Yorn, N.Y. 10005
TELEPHONE; (212) 587-8000
Fax: (212) 858-7750

  
 
  

 

 

 

 

kpaul@kennethpaulesq.com
December 24, 2019
Via ECF USDC Spi - 7
Honorable Denise L. Cote DOCUMER r f
United States District Court BLECTROY, carer A
Southern District of New York . EYOC #: — a
500 Pearl Street DAT: AYE oc ane:
New York, New York 10007 L- APE Pi mie | 2| 3g ofauy :
Re: United States v, Toshnelle Foster |
18 Cr. 41 (DLC) ;

Dear Judge Cote:

I represent Mr. Toshnelle Foster in the above-referenced matter. Mr.
Foster is scheduled to be sentenced on January 10, 2020. 1 write the Court to
request a short adjournment of Mr. Foster’s sentencing date,

As the Court is aware from previous applications, I have been out of
my office due to medical issues and | am presently out of town recuperating with my
family through the holidays. Mr. Foster has recently emailed me and communicated
through his family that it is very important that I visit with him to discuss several
issues concerning his sentencing that need to be resolved beforehand. Since | will
not be able to visit with him until I return te work after January 15, 1 am requesting
a short adjournment to review any outstanding issues with Mr. Foster.

Consequently, | am respectfully requesting that the sentencing date be
adjourned to any date or time on january 27%, 28t, 29", or February 4% through the
7, I have spoken with AUSA Christopher Clore who consents to this application.

Thank you for your consideration.

Meu 2. y) Respectfully,
nn
| fe Ay AO > beg
(Afzp (5 Kenneth A. Paul

Cc: AUSA Christopher ¢ Cloré (Via ECF)

 
